                                                                                    Charlotte
          IN THE DISTRICT COURT OF THE UNITED STATES
                                                                                Sep 30 2020
         FOR THE WESTERN DISTRICT OF NORTH CAROLINA

                               MISC: 1:20-MC-28
                                                          FILED 9/30/20 NCWD

In the Matter of: AMENDED ORDER FOR THE

            APPOINTMENT OF A MERIT SELECTION PANEL
            FOR THE SELECTION OF A CHIEF U.S.
            PROBATION OFFICER FOR THE U.S. DISTRICT
            COURT FOR THE WESTERN DISTRICT OF
            NORTH CAROLINA



       THIS MATTER is before the Court for the appointment of a merit selection
panel to review applications for the position of Chief U.S. Probation/Pretrial
Officer for this District.

       IT IS HEREBY ORDERED that the persons listed below are named
to serve on a merit selection panel to review applications for the position of
Chief U.S. Probation/Pretrial Officer for the Western District of North Carolina.

                               PANEL MEMBERS

                                                          Greg Forest, Chairman
                                                          U.S. Marshal
                                                          401 W. Trade Street
                                                          Jonas Federal Building
                                                          Charlotte, NC 28202
                                                          704-996-3938 (c)
                                                          Gregory.forest@usdoj.gov

Anthony Martinez, Chief                                   Kirk G. Saunooke, Chief Justice
Federal Defender’s Office                                 Eastern Band Cherokee Indians
129 W. Trade Street                                       137 Seven Clans Lane
Suite 300                                                 PO Box 1629
Charlotte, NC 28202                                       Cherokee, NC 28719
704-351-0281 (c)                                          828-788-6791 (c)
Anthony_martinez@fd.org                                   kirksaun@nc-cherokee.com



               Case 1:20-mc-00028-MR Document 2 Filed 09/30/20 Page 1 of 3
David Brown, Esq.                                   Alexandra Hirsch, Esq.
360 Rosemore Pl                                     101 North Tryon Street, Suite 1300
Rock Hill, SC 29732                                 Fox Rothschild, LLP
704-654-9418                                        Charlotte, NC 28246
dbrown@flannery.georgalis.com.                      980-875-7436
                                                    ahirsch@foxrothschild.com



Brian Cromwell, Attorney                            Chief Ron Campurciani
Parker Poe Adams & Bernstein LLP                    Mooresville Police Department
401 South Tryon Street                              750 West Iredell Ave.
Suite 3000                                          Mooresville, NC 28115
Three Wachovia Center                               704-664-3311
Charlotte, NC 28202                                 rcampurciani@mooresvillenc.gov
704-335-9511
briancromwell@parkerpoe.com

Rob Wilder, Esq.                                    James L. Corpening, Jr., Chief
3501 Monroe Road                                    U.S. Probation Officer, EDNC
Charlotte, NC 28205                                 310 New Bern Ave.
704-342-2243                                        Room 610
rob@wilderlawgroup.com                              Raleigh, NC 27601
                                                    919-861-8660
                                                    James_Corpening@ncep.uscourts.gov

Craig Randall, AUSA                                 Sean P. Devereux, Esq
Chief, Criminal Division                            The Jackson Bldg.
227 West Trade Street                               22 South Park Square
Suite 1650                                          Suite 1100
Charlotte, NC 28202                                 Asheville, NC 28801
704-344-6222                                        828-285-9455
Craig.randall@usdoj.gov                             sdevereux@dblawoffices.com


Samuel B. Winthrop
112 Court Street
PO Box 964
Statesville, NC 28677
704-872-9544
swinthroplaw@gmail.com



              Case 1:20-mc-00028-MR Document 2 Filed 09/30/20 Page 2 of 3
      On or before December 1, 2020, the Panel shall submit to the Clerk of Court its report
specifying the total number of applications interviewed and the names of at least five persons it
has determined to be the most qualified. All written information prepared or considered by the
Panel as to the individuals recommended shall be attached to the Panel’s report and submitted to
the Clerk.

    The Clerk is directed to serve a copy of this Order to all members of the Panel and all
members of this Court.

      As authorized at the Executive Session of August 26, 2020, Chief Judge Martin
Reidinger signs this Order on Behalf of the Court.

      This _30th_ day of September 2020.



                                     _Martin Reidinger/s_
                                    Martin Reidinger, Chief
                                      U.S. District Judge




               Case 1:20-mc-00028-MR Document 2 Filed 09/30/20 Page 3 of 3
